              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00036-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
BILLY RAY GARNER,               )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Unopposed

Motion to Continue Jury Trial [Doc. 29] and the Defendant’s Unopposed

Motion for Additional Time to File Objections to Memorandum and

Recommendation [Doc. 30].

     On April 3, 2019, the Defendant was charged in a Bill of Indictment with

one count of unlawful possession of a firearm having been convicted of at

least one crime punishable by imprisonment for a term exceeding one year,

in violation of 18 U.S.C. § 922(g)(1); one count of possession with intent to

manufacture, distribute, and dispense a quantity of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1); and one count of possession of a firearm

in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

924(c)(1)(A). [Doc. 1]. The Defendant made his initial appearance on April
29, 2019, at which time counsel was appointed. On May 1, 2019, the

Defendant’s arraignment was held, at which time the Magistrate Judge

calendared the case for the May 6, 2019 trial term and then, pursuant to 18

U.S.C. § 3161(c)(2), continued the case to the June 25, 2019 trial term. On

May 29, 2019, the Defendant filed a motion to suppress evidence. [Doc. 12].

On June 17, 2019, the Court continued the case to the September 3, 2019

trial term. [Doc. 16]. Thereafter, upon the Defendant’s motion, the evidentiary

hearing on the motion to suppress was continued to August 19, 2019. [Doc.

19].

       On August 6, 2019, the Defendant was charged in a Superseding Bill

of Indictment with one count of unlawful possession of a firearm knowing he

had been previously convicted of at least one crime punishable by

imprisonment for a term exceeding one year, in violation of 18 U.S.C. §

922(g)(1); one count of possession with intent to manufacture, distribute, and

dispense a quantity of methamphetamine, in violation of 21 U.S.C. §

841(a)(1); and one count of possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). [Doc. 16]. On

August 19, 2019, the Magistrate Judge held the Defendant’s arraignment on

the Superseding Bill, as well as the evidentiary hearing on the Defendant’s

motion to suppress. On August 21, 2019, the Court continued the case to

                                      2
the November 4, 2019 trial term. [Doc. 24]. On October 18, 2019, the Court

continued the case to its current setting during the January 6, 2020 trial term.

[Doc. 26]. On December 5, 2019, the Magistrate Judge issued a

Memorandum and Recommendation on the Defendant’s motion to suppress.

[Doc. 28].

      The Defendant now seeks an extension of time to file objections to the

Memorandum and Recommendation, as well as a continuance of the trial

date. [Docs. 29, 30]. As grounds, counsel states that additional time is

needed to file objections to the Memorandum and Recommendation.

Counsel also states that the requested extension of time to file objections to

the Memorandum and Recommendation is three days after the current trial

date of January 6, 2020. As such, the requested extension of time does not

allow for the resolution of Defendant’s motion to suppress before the current

trial setting. Counsel further represents that the Government does not object

to the requested extension or continuance. [Docs. 29. 30].

      The Court finds that the deadline to file objections to the Memorandum

and Recommendation should be extended and this case continued. The

Speedy Trial Act excludes from the time within which a defendant must be

brought to trial “[a]ny period of delay . . . resulting from any pretrial motion,

from the filing of the motion through the conclusion of the hearing on, or other

                                       3
prompt disposition of, such motion.” 18 U.S.C. § 3161(h)(1)(D). The Speedy

Trial Act further excludes any “delay reasonably attributable to any period,

not to exceed thirty days, during which any proceeding concerning the

defendant is under advisement by the court.” 18 U.S.C. § 3161(h)(1)(H).

The Court further finds that, under these circumstances, a failure to continue

the case would result in a miscarriage of justice.        See 18 U.S.C. §

3161(h)(7)(B)(i).

      For the reasons stated herein, the ends of justice served by the

granting of the continuance outweigh the best interests of the public and the

Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

      IT IS, THEREFORE, ORDERED that the Defendant’s Unopposed

Motion to Continue Jury Trial [Doc. 29] and Unopposed Motion for Additional

Time to File Objections to Memorandum and Recommendation [Doc. 30] are

GRANTED, and the above-captioned case is hereby CONTINUED from the

January 6, 2020 term in the Asheville Division.

      IT IS FURTHER ORDERED that the Defendant shall have an

additional twenty-one (21) days, through and including January 9, 2020,

within which to file objections to the Memorandum     and Recommendation.
                                              Signed: December 18, 2019

      IT IS SO ORDERED.




                                      4
